             Case 1:19-cv-03028-DLF Document 7 Filed 02/05/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                 )
JASON LEOPOLD and                                )
BUZZFEED, INC.,                                  )
                                                 )
                 Plaintiffs,                     )
                                                 )
        v.                                       )        Civil Action No. 19-3028 (DLF)
                                                 )
U.S. DEPARTMENT OF HOMELAND                      )
SECURITY, et al.,                                )
                                                 )
                 Defendants.                     )
                                                 )

                         NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of Court will please enter the appearance of Assistant United States Attorney

Robert A. Caplen as counsel for Defendants in the above-captioned case substituting for

Assistant United States Attorney W. Mark Nebeker, whose appearance should be withdrawn.

                                     Respectfully submitted,

                                     TIMOTHY J. SHEA, D.C. Bar #437437
                                     United States Attorney

                                     DANIEL F. VAN HORN, DC Bar #924092
                                     Chief, Civil Division

                               By:   /s/ Robert A. Caplen
                                     ROBERT A. CAPLEN, DC Bar #501480
                                     Assistant United States Attorney
                                     U.S. Attorney’s Office, Civil Division
                                     555 4th Street, N.W.
                                     Washington, DC 20530
                                     (202) 252-2523
                                     robert.caplen@usdoj.gov
